Citation Nr: 1206013	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to a TDIU.

In September 2005, the Board denied the claim for a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2006, the Court vacated the Board's September 2005 decision and remanded the case for readjudication in compliance with directives specified in an August 2006 Joint Motion filed by counsel for the Veteran and VA.

In February 2007, June 2009, and November 2010 the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its November 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a single VA examination to assess the combined impact of his service-connected disabilities on his ability to secure and follow gainful employment.  The examiner was instructed to opine as to whether the Veteran's service-connected posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus would prevent him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran was afforded VA general medical and psychiatric examinations in December 2010.  The physician who conducted the general medical examination opined that the Veteran's bilateral hearing loss and tinnitus would not prevent him from obtaining or maintaining gainful employment for which education and occupational experience would otherwise qualify him.  He reasoned that the Veteran had experienced hearing loss and tinnitus for decades, dating back to the time of his service.  He had retired in 2002 from his job as a heavy equipment operator after 33 years and reported that at that time he had been able to operate heavy equipment without any significant difficulty.  Although he occasionally misunderstood directions from his supervisors and had difficulty using a two-way radio, his impairments did not result in an inability to carry out all assigned tasks.

The Veteran reported that if he had to return to the same work he would be able to do so because his hearing impairment had not significantly worsened over the previous 8 years.  While he would occasionally have problems using a two-way radio, he would still be able to perform his job.  During the examination, he was able to hear the examiner's questions and engage in conversation at normal voice levels without difficulty, even when the examiner's head was turned away so that he could not read the examiner's lips.  His high frequency hearing loss did not impair his ability to comprehend conversation at normal volume levels to any significant degree.

As for the impact of the Veteran's PTSD on his employability, the examiner who conducted the VA general medical examination reported that he was not qualified to make such a determination because he was an internist and not a psychiatrist or psychologist.

The psychologist who conducted the December 2010 VA psychiatric examination opined that the Veteran was employable from a mental health perspective.  No further explanation or reasoning for this opinion was provided.

Regardless of the fact that the opinion as to the impact of the Veteran's service-connected psychiatric disability on his employability was not accompanied by any rationale, no single opinion was provided as to the combined effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment as directed by the Board in its November 2010 remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As no opinion was obtained as to the combined impact of the Veteran's service-connected disabilities on his employability in accordance with the Board's remand, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its November 2010 remand.

Furthermore, the Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus) would, in combination, be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   

2.  The AOJ should review the examination report to ensure that it contains the information and opinion (i.e. a single opinion as to the combined effect of all of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment) requested in this remand and is otherwise complete.

3.  If, after completion of the above instructions, the Veteran's percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


